Exhibit 10.23

GOOGLE INC.

EXECUTIVE BONUS PLAN

(Effective January 1, 2007)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page SECTION 1 BACKGROUND, PURPOSE AND DURATION    1    1.1    Effective
Date    1    1.2    Purpose of the Plan    1 SECTION 2 DEFINITIONS    1    2.1
   “Actual Award”    1    2.2    “Affiliate”    1    2.3    “Base Salary”    1
   2.4    “Board”    1    2.5    “Cash Position”    1    2.6    “Code”    1   
2.7    “Committee”    2    2.8    “Company”    2    2.9    “Controllable
Profits”    2    2.10    “Customer Satisfaction MBOs”    2    2.11   
“Determination Date”    2    2.12    “Disability”    2    2.13    “Earnings Per
Share”    2    2.14    “EBITDA”    2    2.15    “Employee”    2    2.16   
“Fiscal Year”    2    2.17    “Free Cash Flow”    3    2.18    “Maximum Award”
   3    2.19    “Net Income”    3    2.20    “New Orders”    3    2.21   
“Operating Cash Flow”    3    2.22    “Operating Income”    3    2.23   
“Participant”    3    2.24    “Payout Formula”    3    2.25    “Performance
Period”    3    2.26    “Performance Goals”    3    2.27    “Plan”    4    2.28
   “Retirement”    4    2.29    “Return on Assets”    4    2.30    “Return on
Equity”    4    2.31    “Return on Sales”    4    2.32    “Revenue”    4    2.33
   “Shares”    4    2.34    “Target Award”    5    2.35    “Termination of
Employment”    5    2.36    “Total Shareholder Return”    5

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page SECTION 3 SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS    5
   3.1    Selection of Participants    5    3.2    Determination of Performance
Goals    5    3.3    Determination of Target Awards    5    3.4    Determination
of Payout Formula or Formulae    5    3.5    Date for Determinations    5    3.6
   Determination of Actual Awards    5 SECTION 4 PAYMENT OF AWARDS    6    4.1
   Right to Receive Payment    6    4.2    Timing of Payment    6    4.3    Form
of Payment    6    4.4    Payment in the Event of Death or Disability    6
SECTION 5 ADMINISTRATION    7    5.1    Committee is the Administrator    7   
5.2    Committee Authority    7    5.3    Decisions Binding    7    5.4   
Delegation by the Committee    7 SECTION 6 GENERAL PROVISIONS    7    6.1    Tax
Withholding    7    6.2    No Effect on Employment    7    6.3    Participation
   8    6.4    Indemnification    8    6.5    Successors    8    6.6   
Beneficiary Designations    8    6.7    Nontransferability of Awards    8    6.8
   Deferrals    8 SECTION 7 AMENDMENT, TERMINATION AND DURATION    9    7.1   
Amendment, Suspension or Termination    9    7.2    Duration of the Plan    9

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page SECTION 8 LEGAL CONSTRUCTION    9    8.1    Section 162(m) Conditions;
Bifurcation of Plan    9    8.2    Gender and Number    9    8.3    Severability
   9    8.4    Requirements of Law    9    8.5    Governing Law    9    8.6   
Captions    9

 

-iii-



--------------------------------------------------------------------------------

GOOGLE INC.

EXECUTIVE BONUS PLAN

SECTION 1

BACKGROUND, PURPOSE AND DURATION

1.1 Effective Date. The Plan is effective as of January 1, 2007, subject to
ratification by an affirmative vote of a majority of the Shares that are present
in person or by proxy and entitled to vote at the 2007 Annual Meeting of
Stockholders of the Company.

1.2 Purpose of the Plan. The Plan is intended to increase stockholder value and
the success of the Company by motivating Participants (1) to perform to the best
of their abilities, and (2) to achieve the Company’s objectives. The Plan’s
goals are to be achieved by providing Participants with the opportunity to earn
incentive awards for the achievement of goals relating to the performance of the
Company. The Plan is intended to permit the payment of bonuses that qualify as
performance-based compensation under section 162(m) of the Code.

SECTION 2

DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

2.1 “Actual Award” means as to any Performance Period, the actual award (if any)
payable to a Participant for the Performance Period. Each Actual Award is
determined by the Payout Formula for the Performance Period, subject to the
Committee’s authority under Section 3.6 to eliminate or reduce the award
otherwise determined by the Payout Formula.

2.2 “Affiliate” means any corporation or other entity (including, but not
limited to, partnerships and joint ventures) controlled by the Company.

2.3 “Base Salary” means as to any Performance Period, the Participant’s
annualized salary rate on the last day of the Performance Period. Such Base
Salary shall be before both (a) deductions for taxes or benefits, and
(b) deferrals of compensation pursuant to any applicable Company-sponsored plans
and Affiliate-sponsored plans.

2.4 “Board” means the Board of Directors of the Company.

2.5 “Cash Position” means the Company’s level of cash and cash equivalents.

2.6 “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any

valid regulation promulgated thereunder, and any comparable provision of any
future legislation or regulation amending, supplementing or superseding such
section or regulation.



--------------------------------------------------------------------------------

2.7 “Committee” means the committee appointed by the Board (pursuant to
Section 5.1) to administer the Plan.

2.8 “Company” means Google Inc., a Delaware corporation, or any successor
thereto.

2.9 “Controllable Profits” means as to any Performance Period, a business unit’s
Revenue minus one or more of the following to the extent deemed appropriate by
the Committee prior to the Determination Date: (a) cost of sales, (b) research,
development, and engineering expense, (c) marketing and sales expense,
(d) general and administrative expense, (e) extended receivables expense, and
(f) shipping requirement deviation expense.

2.10 “Customer Satisfaction MBOs” means as to any Participant for any
Performance Period, the objective and measurable individual goals set by a
“management by objectives” process and approved by the Committee, which goals
relate to the satisfaction of external or internal customer requirements.

2.11 “Determination Date” means the latest possible date that will not
jeopardize a Target Award or Actual Award’s qualification as performance-based
compensation under section 162(m) of the Code.

2.12 “Disability” means total and permanent disability as defined in
section 22(e)(3) of the Code, provided that the Committee in its discretion may
determine whether a permanent and total disability exists in accordance with
uniform and non-discriminatory standards adopted by the Company from time to
time.

2.13 “Earnings Per Share” means as to any Performance Period, the Company’s or a
business unit’s Net Income, divided by a weighted average number of common
shares outstanding and dilutive common equivalent shares deemed outstanding,
determined in accordance with generally accepted accounting principles;
provided, however, that prior to the Determination Date, the Committee shall
determine whether any item(s) shall be excluded or included from such
calculation with respect to one or more Participants.

2.14 “EBITDA” means as to any Performance Period, the Company’s or a business
unit’s earnings before interest, taxes, depreciation and amortization determined
in accordance with generally accepted accounting principles; provided, however,
that prior to the Determination Date, the Committee shall determine whether any
item(s) shall be excluded or included from such calculation with respect to one
or more Participants.

2.15 “Employee” means any employee of the Company or of an Affiliate, whether
such employee is so employed at the time the Plan is adopted or becomes so
employed subsequent to the adoption of the Plan.

2.16 “Fiscal Year” means the fiscal year of the Company.

 

-2-



--------------------------------------------------------------------------------

2.17 “Free Cash Flow” means as to any Performance Period, the Company’s or a
business unit’s operating cash flows less capital expenditures; provided,
however, that prior to the Determination Date, the Committee shall determine
whether any item(s) shall be excluded or included from such calculation with
respect to one or more Participants.

2.18 “Maximum Award” means as to any Participant for any Performance Period,
$6 million.

2.19 “Net Income” means as to any Performance Period, the income after taxes of
the Company for the Performance Period determined in accordance with generally
accepted accounting principals, provided that prior to the Performance Period,
the Committee shall determine whether any significant item(s) shall be included
or excluded from such calculation with respect to one or more Participants.

2.20 “New Orders” means as to any Performance Period, the firm orders for a
system, product, part or service that are being recorded for the first time as
defined in the Company’s order recognition policies and procedures.

2.21 “Operating Cash Flow” means the Company’s or a business unit’s sum of Net
Income plus depreciation and amortization less capital expenditures plus changes
in working capital comprised of accounts receivable, inventories, other current
assets, trade accounts payable, accrued expenses, product warranty, advance
payments from customers and long-term accrued expenses, determined in accordance
with generally accepted accounting principles; provided, however, that prior to
the Determination Date, the Committee shall determine whether any item(s) shall
be excluded or included from such calculation with respect to one or more
Participants.

2.22 “Operating Income” means the Company’s or a business unit’s income from
operations but excluding any unusual items, determined in accordance with
generally accepted accounting principles; provided, however, that prior to the
Determination Date, the Committee shall determine whether any item(s) shall be
excluded or included from such calculation with respect to one or more
Participants.

2.23 “Participant” means as to any Performance Period, an Employee who has been
selected by the Committee for participation in the Plan for that Performance
Period.

2.24 “Payout Formula” means as to any Performance Period, the formula or payout
matrix established by the Committee pursuant to Section 3.4 in order to
determine the Actual Awards (if any) to be paid to Participants. The formula or
matrix may differ from Participant to Participant.

2.25 “Performance Period” generally shall mean any Fiscal Year, however, it may
also mean any such other period of time which does not exceed three Fiscal
Years, as determined by the Committee in its sole discretion. With respect to
any Participant, there shall exist no more than three Performance Periods at any
one time.

2.26 “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Committee (in its discretion) to be applicable to a Participant for a Target
Award for a Performance Period. As determined by the Committee, the Performance
Goals for any Target Award applicable

 

-3-



--------------------------------------------------------------------------------

to a Participant may provide for a targeted level or levels of achievement using
one or more of the following measures: (a) Cash Position, (b) Controllable
Profits, (c) Customer Satisfaction MBOs, (d) Earnings Per Share, (e) EBITDA,
(f) Free Cash Flow, (g) Net Income, (h) New Orders, (i) Operating Cash Flow,
(j) Operating Income, (k) Return on Assets, (l) Return on Equity, (m) Return on
Sales, (n) Revenue, and (o) Total Shareholder Return. Performance Goals may
differ from Participant to Participant, Performance Period to Performance Period
and from award to award. Any criteria used may be measured, as applicable,
(i) in absolute terms, (ii) in relative terms (including, but not limited,
passage of time and/or against another company or companies), (iii) on a
per-share basis, (iv) against the performance of the Company as a whole or a
segment of the Company and/or (v) on a pre-tax or after-tax basis. Prior to the
Determination Date, the Committee shall determine whether any element(s) shall
be included in or excluded from the calculation of any Performance Goal with
respect to any Participants.

2.27 “Plan” means the Google Inc. Executive Bonus Plan, as set forth in this
instrument and as hereafter amended from time to time.

2.28 “Retirement” means, with respect to any Participant, a Termination of
Employment occurring in accordance with a policy or policies established by the
Committee (in its discretion) from time to time.

2.29 “Return on Assets” means the percentage equal to the Company’s or a
business unit’s Operating Income before incentive compensation, divided by
average net Company or business unit, as applicable, assets, determined in
accordance with generally accepted accounting principles; provided, however,
that prior to the Determination Date, the Committee shall determine whether any
item(s) shall be excluded or included from such calculation with respect to one
or more Participants.

2.30 “Return on Equity” means the percentage equal to the Company’s Net Income
divided by average stockholder’s equity, determined in accordance with generally
accepted accounting principles; provided, however, that prior to the
Determination Date, the Committee shall determine whether any item(s) shall be
excluded or included from such calculation with respect to one or more
Participants.

2.31 “Return on Sales” means the percentage equal to the Company’s or a business
unit’s Operating Income before incentive compensation, divided by the Company’s
or the business unit’s, as applicable, revenue, determined in accordance with
generally accepted accounting principles; provided, however, that prior to the
Determination Date, the Committee shall determine whether any item(s) shall be
excluded or included from such calculation with respect to one or more
Participants.

2.32 “Revenue” means as to any Performance Period, the Company’s or a business
unit’s revenues for the Performance Period, determined in accordance with
generally accepted accounting principles; provided, however, that prior to the
Determination Date, the Committee shall determine whether any item(s) shall be
excluded or included from such calculation with respect to one or more
Participants.

2.33 “Shares” means shares of the Company’s common stock.

 

-4-



--------------------------------------------------------------------------------

2.34 “Target Award” means the target award payable under the Plan to a
Participant for the Performance Period, expressed as a percentage of his or her
Base Salary or a specific dollar amount, as determined by the Committee in
accordance with Section 3.3.

2.35 “Termination of Employment” means a cessation of the employee-employer
relationship between an Employee and the Company or an Affiliate for any reason,
including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, Retirement, or the disaffiliation of an Affiliate,
but excluding any such termination where there is a simultaneous reemployment by
the Company or an Affiliate.

2.36 “Total Shareholder Return” means the total return (change in Share price
plus reinvestment of any dividends) of a Share.

SECTION 3

SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS

3.1 Selection of Participants. The Committee, in its sole discretion, shall
select the Employees who shall be Participants for any Performance Period. The
Committee, in its sole discretion, also may designate as Participants one or
more individuals (by name or position) who are expected to become Employees
during a Performance Period. Participation in the Plan is in the sole discretion
of the Committee, and on a Performance Period by Performance Period basis.
Accordingly, an Employee who is a Participant for a given Performance Period in
no way is guaranteed or assured of being selected for participation in any
subsequent Performance Period.

3.2 Determination of Performance Goals. The Committee, in its sole discretion,
shall establish the Performance Goals for all eligible Participants for the
Performance Period. Such Performance Goals shall be set forth in writing.

3.3 Determination of Target Awards. The Committee, in its sole discretion, shall
establish a Target Award for each Participant. Each Participant’s Target Award
shall be determined by the Committee in its sole discretion, and each Target
Award shall be set forth in writing.

3.4 Determination of Payout Formula or Formulae. On or prior to the
Determination Date, the Committee, in its sole discretion, shall establish a
Payout Formula or Formulae for purposes of determining the Actual Award (if any)
payable to each Participant. Each Payout Formula shall (a) be in writing, (b) be
based on a comparison of actual performance to the Performance Goals,
(c) provide for the payment of a Participant’s Target Award if the Performance
Goals for the Performance Period are achieved, and (d) provide for an Actual
Award greater than or less than the Participant’s Target Award, depending upon
the extent to which actual performance exceeds or falls below the Performance
Goals. Notwithstanding the preceding, in no event shall a Participant’s Actual
Award for any Performance Period exceed his or her Maximum Award.

3.5 Date for Determinations. The Committee shall make all determinations under
Sections 3.1 through 3.4 on or before the Determination Date.

3.6 Determination of Actual Awards. After the end of each Performance Period,
the Committee shall certify in writing the extent to which the Performance Goals
applicable to each

 

-5-



--------------------------------------------------------------------------------

Participant for the Performance Period were achieved or exceeded. The Actual
Award for each Participant shall be determined by applying the Payout Formula to
the level of actual performance that has been certified by the Committee.
Notwithstanding any contrary provision of the Plan, the Committee, in its sole
discretion, may (a) eliminate or reduce the Actual Award payable to any
Participant below that which otherwise would be payable under the Payout
Formula, including discretion that is exercised through the establishment of
additional objective or subjective goals, and (b) determine whether or not a
Participant will receive an Actual Award in the event the Participant incurs a
Termination of Employment prior to the date the Actual Award is to be paid
pursuant Section 4.2 below.

SECTION 4

PAYMENT OF AWARDS

4.1 Right to Receive Payment. Each Actual Award that may become payable under
the Plan shall be paid solely from the general assets of the Company or the
Affiliate that employs the Participant (as the case may be), as determined by
the Committee. Nothing in this Plan shall be construed to create a trust or to
establish or evidence any Participant’s claim of any right to payment of an
Actual Award other than as an unsecured general creditor with respect to any
payment to which he or she may be entitled.

4.2 Timing of Payment. Subject to Section 3.6, payment of each Actual Award
shall be made as soon as administratively practicable, however, in the case of
any Performance Period based on a Fiscal Year, in no event later than March 15th
of the year following the end of the applicable Performance Period.

4.3 Form of Payment. Each Actual Award normally shall be paid in cash (or its
equivalent) in a single lump sum (unless such amounts are otherwise deferred
under a deferral election made in compliance with section 409A of the Code).
However, the Committee, in its sole discretion, may declare any Actual Award, in
whole or in part, payable in restricted stock or restricted stock units granted
under the Company’s 2004 Stock Plan, or any such other shareholder approved
equity compensation plan. The number of Shares of restricted stock or restricted
stock units granted shall be determined by dividing the cash amount foregone by
the fair market value of a Share on the date that the cash payment otherwise
would have been made, rounded up to the nearest whole number of Shares. For this
purpose, “fair market value” shall mean the closing price on the Nasdaq Global
Select Market for the day in question. Any restricted stock or restricted stock
unit so awarded shall be either (a) vested immediately or (b) be subject to such
additional vesting over a period of not more than four years, and/or be subject
to additional vesting conditions, including specifically additional Performance
Goals, as determined by the Committee in its discretion. The number of Shares of
restricted stock or restricted stock units granted pursuant to this Section 4.3
may be increased or decreased if such new award is granted by the Committee
subject to Performance Goals and such increase or decrease otherwise meets the
performance-based compensation requirements of section 162(m) of the Code.

4.4 Payment in the Event of Death or Disability. If a Participant dies, or is
determined to have a Disability, prior to the payment of an Actual Award that
was scheduled to be paid to him or her prior to death, or the determination of a
Disability, for a prior Performance Period, the Award shall be paid, in the case
of death, to his or her estate, and in the case of Disability, to the
Participant or any other person authorized under applicable law.

 

-6-



--------------------------------------------------------------------------------

SECTION 5

ADMINISTRATION

5.1 Committee is the Administrator. The Plan shall be administered by the
Committee. The Committee shall consist of not less than two (2) members of the
Board. The members of the Committee shall be appointed from time to time by, and
serve at the pleasure of, the Board. Each member of the Committee shall qualify
as an “outside director” under section 162(m) of the Code. If it is later
determined that one or more members of the Committee do not so qualify, actions
taken by the Committee prior to such determination shall be valid despite such
failure to qualify. As of the Effective Date of the Plan, the Plan shall be
administered by the Leadership Development and Compensation Committee of the
Board.

5.2 Committee Authority. It shall be the duty of the Committee to administer the
Plan in accordance with the Plan’s provisions. The Committee shall have all
powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including, but not limited to, the power to (a) determine
which Employees shall be granted awards, (b) prescribe the terms and conditions
of awards, (c) interpret the Plan and the awards, (d) adopt such procedures and
subplans as are necessary or appropriate to permit participation in the Plan by
Employees who are foreign nationals or employed outside of the United States,
(e) adopt rules for the administration, interpretation and application of the
Plan as are consistent therewith, and (f) interpret, amend or revoke any such
rules.

5.3 Decisions Binding. All determinations and decisions made by the Committee,
the Board, and any delegate of the Committee pursuant to the provisions of the
Plan shall be final, conclusive, and binding on all persons, and shall be given
the maximum deference permitted by law.

5.4 Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company; provided, however, that the Committee may not delegate its
authority and/or powers with respect to awards that are intended to qualify as
performance-based compensation under section 162(m) of the Code.

SECTION 6

GENERAL PROVISIONS

6.1 Tax Withholding. The Company or an Affiliate, as determined by the
Committee, shall withhold all applicable taxes from any Actual Award, including
any federal, state and local taxes (including, but not limited to, the
Participant’s FICA and SDI obligations).

6.2 No Effect on Employment. Nothing in the Plan shall interfere with or limit
in any way the right of the Company or an Affiliate, as applicable, to terminate
any Participant’s employment or service at any time, with or without cause. For
purposes of the Plan, transfer of employment of a Participant between the
Company and any one of its Affiliates (or between

 

-7-



--------------------------------------------------------------------------------

Affiliates) shall not be deemed a Termination of Employment. Employment with the
Company and its Affiliates is on an at-will basis only. The Company expressly
reserves the right, which may be exercised at any time and without regard to
when during or after a Performance Period such exercise occurs, to terminate any
individual’s employment with or without cause, and to treat him or her without
regard to the effect which such treatment might have upon him or her as a
Participant.

6.3 Participation. No Employee shall have the right to be selected to receive an
award under this Plan, or, having been so selected, to be selected to receive a
future award.

6.4 Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any award, and (b) from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such claim, action, suit,
or proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.

6.5 Successors. All obligations of the Company and any Affiliate under the Plan,
with respect to awards granted hereunder, shall be binding on any successor to
the Company and/or such Affiliate, whether the existence of such successor is
the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business or assets of the Company
or such Affiliate.

6.6 Beneficiary Designations. If permitted by the Committee, a Participant under
the Plan may name a beneficiary or beneficiaries to whom any vested but unpaid
award shall be paid in the event of the Participant’s death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any vested benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate.

6.7 Nontransferability of Awards. No award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution, or to the limited extent
provided in Section 6.6. All rights with respect to an award granted to a
Participant shall be available during his or her lifetime only to the
Participant.

6.8 Deferrals. The Committee, in its sole discretion, may permit a Participant
to defer receipt of the payment of cash that would otherwise be delivered to a
Participant under the Plan. Any such deferral elections shall be subject to such
rules and procedures as shall be determined by the Committee in its sole
discretion.

 

-8-



--------------------------------------------------------------------------------

SECTION 7

AMENDMENT, TERMINATION AND DURATION

7.1 Amendment, Suspension or Termination. The Board or the Committee, each in
its sole discretion, may amend or terminate the Plan, or any part thereof, at
any time and for any reason. The amendment, suspension or termination of the
Plan shall not, without the consent of the Participant, alter or impair any
rights or obligations under any Target Award theretofore granted to such
Participant. No award may be granted during any period of suspension or after
termination of the Plan.

7.2 Duration of the Plan. The Plan shall commence on the date specified herein,
and subject to Section 7.1 (regarding the Board or the Committee’s right to
amend or terminate the Plan), shall remain in effect thereafter.

SECTION 8

LEGAL CONSTRUCTION

8.1 Section 162(m) Conditions; Bifurcation of Plan. It is the intent of the
Company that the Plan and the awards under the Plan to Participants who are or
may become persons whose compensation is subject to section 162(m) of the Code,
satisfy any applicable requirements of section 162(m) of the Code. Any
provision, application or interpretation of the Plan inconsistent with this
intent shall be disregarded. The provisions of the Plan may be bifurcated by the
Board or the Committee at any time so that certain provisions of the Plan, or
any award, required in order to satisfy the requirements of section 162(m) of
the Code are only applicable to Participants whose compensation is subject to
section 162(m) of the Code.

8.2 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

8.3 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

8.4 Requirements of Law. The granting of awards under the Plan shall be subject
to all applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

8.5 Governing Law. The Plan and all awards shall be construed in accordance with
and governed by the laws of the State of California, but without regard to its
conflict of law provisions.

8.6 Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.

 

-9-